Citation Nr: 0820648	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension, prior to January 9, 2006; entitlement to a 
rating in excess of 20 percent from January 9, 2006, to April 
26, 2006; and entitlement to a rating in excess of 10 percent 
from April 27, 2006.

2.  Entitlement to service connection for a blood vessel 
condition, claimed as secondary to service-connected 
hypertension.

3.  Entitlement to service connection for trace mild aortic, 
tricuspid and pulmonic insufficiency, claimed as a heart 
condition, secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

The issues of service connection for a blood vessel condition 
and a heart condition come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the RO in Lincoln, Nebraska, which denied the claims.  The 
issue of an increased rating for hypertension arises from a 
September 2006 rating decision, also of the Lincoln RO.

During the pendency of the appeal, an increased evaluation 
from 10 percent to 20 percent was granted for hypertension 
from January 9, 2006 to April 26, 2006 by rating decision 
dated in September 2006.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  Prior to January 9, 2006 and after April 26, 2006, the 
veteran's hypertension was manifested by systolic pressure 
predominantly less than 200 and diastolic pressure 
predominantly less than 110.

2.  On January 9, 2006 and until April 26, 2006, the 
veteran's hypertension was not manifested by diastolic 
pressure predominantly greater than 120.

3.  The veteran has current diagnoses of trace-to-mild aortic 
insufficiency, trace tricuspid regurgitation and trace 
pulmonic insufficiency.

4.  The veteran's hypertension less likely than not caused 
his trace-to-mild aortic insufficiency, trace tricuspid 
regurgitation and trace pulmonic insufficiency, and there is 
no evidence to show aggravation.  The disorders were not 
shown in service or within one year of service.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2006 and after April 26, 2006, the 
criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006, 2007).

2.  On January 9, 2006 and until April 26, 2006, the criteria 
for a rating in excess of 20 percent for hypertension are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006, 2007).

3.  A blood vessel condition was not incurred in or as a 
result of the veteran's active duty service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  A heart condition, to include trace mild aortic, 
tricuspid and pulmonic insufficiency, was not incurred in or 
as a result of the veteran's active duty service and it is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in [month/year] fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  
Lack of prejudicial harm may be shown in three ways: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Id., at 887; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, at 
889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the increased rating 
claim, the RO sent the veteran a July 2006 letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the August 
2006 VA examination performed in association with this claim.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for hypertension.  As will be discussed 
below, hypertension is rated under Diagnostic Code 7101, 
38 C.F.R. § 4.104.  This is the only Diagnostic Code to rate 
this disability and it is not cross referenced to any other 
Codes for the purposes of evaluation.  See id.  While the 
veteran was not provided notice of the criteria contained in 
the Diagnostic Code, the Board finds this error harmless.  
The September 2006 rating decision granting a 20 percent 
rating from January 9 to April 26, 2006 discussed the 
criteria and applied them to the record.  The veteran was 
provided an opportunity to respond and the claim was 
readjudicated in the February 2007 Statement of the Case.  
The Board finds that, despite the error, the adjudication was 
nevertheless essentially fair.  See Sanders, supra.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in the July 2006 letter.  
The Board finds that the third and fourth elements of 
Vazquez-Flores are satisfied.  See id.  

The Board also notes that, although the veteran's 
hypertension rating was staged downward effective in April 
27, 2006, the provisions of 38 C.F.R. § 3.105(e) governing 
reductions are not applicable in the context of the 
assignment of a "staged" rating.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (where the Board's 
assignment of a 100 percent rating, followed by a 50 percent 
rating was held not to require observance of 38 C.F.R. 
§ 3.105(e) process).

In sum, the Board finds that VA has adequately discharged its 
duty to notify under the VCAA.  See Quartuccio and Vazquez-
Flores, both supra.  

VA must also satisfy the three part test of Quartuccio in 
service connection claims.  See 38 U.S.C.A. § 5103(a) (West 
2002), supra; see also 38 C.F.R. § 3.159(b) (2007) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to 
initial adjudication of the veteran's service connection 
claims, a letter dated in September 2005 fully satisfied the 
duty to notify provisions as to elements two and three of 
Quartuccio, supra.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  The 
September 2005 letter provided notice of the first three 
Dingess elements prior to initial adjudication of the claims.  
A March 2006 letter provided notice of elements four and 
five.  Although the March 2006 letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2006, he was provided an opportunity 
to respond with additional argument and evidence and the 
claim was readjudicated and a statement of the case (SOC) was 
provided to the veteran in April 2006 and a supplemental 
statement of the case (SSOC) was provided in February 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In sum, the Board finds that VA has discharged its duty to 
notify for the service connection claims and that any error 
of content or timing is harmless.  See Quartuccio, Dingess 
and Sanders, all supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
August 2006.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his blood vessel or heart conditions 
can be attributed to his service connected hypertension.  
Further examination or opinion is not needed on the blood 
vessel or heart claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's hypertension and there 
is no showing of any such disorders during military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 10 percent prior to January 9, 2006, in excess of 
20 percent from January 9, 2006 to April 26, 2006 and in 
excess of 10 percent from April 27, 2006.  For the reasons 
that follow, the Board concludes that increased ratings are 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's hypertension is rated under Diagnostic Code 
(DC) 7101, for hypertensive vascular disease.  See 38 C.F.R. 
§ 4.104 (2007).  

The Board notes that DC 7101 was revised during the course of 
this claim, effective September 6, 2006.  See 71 Fed. Reg. 
52460.  The RO considered the change in adjudicating the 
veteran's claim in the February 2007 statement of the case 
(SOC).  The revised rating criteria were not provided to the 
veteran and his representative in these documents.  The Board 
notes, however, that the revision added Note (3) to DC 7101, 
which states that hypertension should be evaluated separately 
from hypertensive heart disease and other heart disabilities.  
See 71 Fed. Reg. 52460; see also 38 C.F.R. § 4.104 (2006, 
2007).  This revision did not alter the substantive portions 
of DC 7101.  See id.  The veteran had already initiated 
claims for service connection for additional heart 
disabilities and these will be discussed below.  As a result, 
the adjudication of this claim has not been altered by the 
September 2006 revision to DC 7101.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under DC 7101, a 10 percent evaluation is provided when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  If there is 
hypertension with diastolic pressure predominantly 120 or 
more, a 40 percent rating is in order.  Id.  A maximum 
schedular evaluation of 60 percent is assigned when there is 
diastolic pressure predominantly 130 or more.  Id.  VA 
regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 mm or more, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 mm or more with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 at NOTE 1 (2007).

Prior to the instant claim, the veteran had been receiving a 
10 percent disability rating for his hypertension.  The RO 
assigned an increased rating of 20 percent, effective from 
January 9, 2006 to April 26, 2006.  The 10 percent rating was 
resumed on April 27, 2006.  The Board notes that the veteran 
has been on hypertension medication for many years.

The veteran's VA treatment records contain several blood 
pressure readings from the year prior to the filing of the 
instant claim through certification.  In June 2005, his blood 
pressure was 128/75.  In July 2005, his blood pressure was 
166/75.  On January 9, 2006, the veteran's blood pressure was 
204/98.  The veteran's blood pressure was 198/116 on April 
10, 2006.  On April 26, 2006, the veteran was admitted for 
unstable angina.  His blood pressure was measured several 
times.  His systolic pressure was 192, 215, 216, 221, and 
147.  His diastolic pressure was 93, 109, 102, 122 and 88.  
On April 27, 2006, the veteran's blood pressure was 103/46, 
134/79, and 126/70.  Following the veteran's release, he 
returned for treatment on May 15, 2006, when he had 126/70 
blood pressure.  At the veteran's October 2005 VA 
examination, the veteran had blood pressure of 182/108 on the 
right and 172/110 on the left.  Another left side measurement 
was made, but the reading, 172/17 does not make sense.  At 
the veteran's August 2006 VA examination, he had 166/82 blood 
pressure.  

The Board finds that the veteran's current staged ratings are 
appropriate.  The veteran's diastolic pressure passed 120 
only once, on April 26, 2006.  The Board finds that one 
instance is not enough to create a predominant reading in 
excess of 120.  The Board concludes that a 40 percent rating 
based on predominant diastolic pressure exceeding 120 is not 
warranted at any time.  See 38 C.F.R. § 4.104, DC 7101 (2006, 
2007).  The veteran's treatment records show that he had 
systolic pressure at or above 200 on January 9 and April 26, 
2006.  The veteran's systolic pressure on April 10, 2006 was 
198, which the Board considers close enough to concede that 
the veteran's hypertension was predominantly characterized by 
systolic pressure of 200 between January 9 and April 26, 
2006.  For the periods before and after, the veteran's 
systolic pressure has been uniformly low, in the 160 range at 
most.  The Board finds that the preponderance of the evidence 
shows that the veteran's predominant systolic pressure 
reached 200 only between January 9 and April 26, 2006.  A 
rating in excess of 10 percent based on systolic pressure 
greater than 200 is not warranted either prior to January 9, 
2006 or after April 26, 2006.  See id.  The veteran's 
diastolic pressure only exceeds 110 during the period for 
which he already received a 20 percent rating.  There is no 
evidence to show diastolic pressure remotely close to 110 
either prior to January 9, 2006 or after April 26, 2006.  A 
rating in excess of 10 percent based on systolic pressure 
greater than 200 is not warranted either prior to January 9, 
2006 or after April 26, 2006.  See id.  There is, therefore, 
no evidence which would show that the veteran is entitled to 
an increased rating at any time.  See id; see also Hart, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran claims that he has a blood vessel condition and a 
heart condition as a result of his service connected 
hypertension.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The veteran stated in a May 2004 Form 9, in connection with a 
prior claim, that he has blood vessel and heart damage as a 
result of his hypertension.  A September 2005 contact log 
indicates that the veteran wanted to file distinct claims for 
this.  The veteran was found to have trace-to-mild aortic 
insufficiency, trace tricuspid regurgitation and trace 
pulmonic insufficiency in October 2005.  These are the sole 
heart and blood vessel disorders, apart from hypertension, in 
the veteran's VA treatment records.  The Board concedes the 
element of current disability.  As discussed above, the 
veteran is currently service connected for hypertension.  The 
remaining question is whether the evidence supports a causal 
or aggravation connection between the veteran's hypertension 
and his diagnosed heart and blood vessel disorders.  

The veteran has contended that his hypertension has led to 
his additional heart and blood vessel disability.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The RO sent the veteran for an October 2005 VA examination.  
The examiner reviewed the veteran's claims file, physically 
examined him and evaluated the veteran's hypertension.  The 
veteran was noted to have palpitations.  A January 2006 
addendum filed by the examiner indicates that the veteran's 
hypertension did not result in his trace-to-mild aortic 
insufficiency, trace tricuspid regurgitation and trace 
pulmonic insufficiency.  These were considered to be most 
likely the result of age.  

The sole medical opinion of record is against a causal 
relationship between the veteran's hypertension and his 
trace-to-mild aortic insufficiency, trace tricuspid 
regurgitation and trace pulmonic insufficiency.  There is no 
evidence to suggest that the trace to mild disorders have 
been aggravated by his hypertension.  The Board finds that 
the veteran's trace-to-mild aortic insufficiency, trace 
tricuspid regurgitation and trace pulmonic insufficiency is 
not related to his service connected hypertension.  Service 
connected must fail on a secondary basis.  See 38 C.F.R. 
§ 3.310(c), supra.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board notes, however, that the veteran's service 
medical records do not show any non-hypertensive heart or 
blood vessel disorder.  Service connection on a direct basis 
must fail.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including organic heart disease) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, 
however, no evidence of a heart disorder within one year of 
service.  The veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
hypertension, from January 9, 2006 to April 26, 2006, is 
denied.

Entitlement to a rating in excess of 10 percent for 
hypertension in excess of 10 percent prior to January 9, 
2006, and from April 27, 2006 is denied.

Entitlement to service connection for a blood vessel 
condition, claimed as secondary to service-connected 
hypertension, is denied.

Entitlement to service connection for trace mild aortic, 
tricuspid and pulmonic insufficiency, claimed as a heart 
condition, secondary to service-connected hypertension, is 
denied.

	(CONTINUED ON NEXT PAGE)








____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


